406 P.2d 1010 (1965)
Lloyd Ivan BALES, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-13560.
Court of Criminal Appeals of Oklahoma.
October 13, 1965.
William O. Evans, Tulsa, for plaintiff in error.
Charles Nesbitt, Atty. Gen., for defendant in error.
BUSSEY, Presiding Judge.
Lloyd Ivan Bales was charged, tried and convicted in the District Court of Tulsa County, Oklahoma for the offense of indecent exposure, and from the judgment and sentence rendered against him, he appeals.
No brief having been filed on behalf of the plaintiff in error, his cause was submitted the 24th day of September, 1965 under Rule 9 of this Court which provides:
"When briefs are not filed, or when an appearance is not made, the cause will be submitted and examined for fundamental error only."
We have carefully examined the record in the instant case and are of the opinion that the evidence, although conflicting, amply supports the verdict of the jury, and that the court fairly and fully instructed the jury, and that the record is free of fundamental error.
We are therefore of the opinion that the judgment and sentence appealed from should, and the same is hereby affirmed.
NIX and BRETT, JJ., concur.